Order filed June 28, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00224-CV
                                  ___________
               CLAUDIA WASHINGTON GREENE, Appellant
                                         V.
                     GERALD SCOTT GREENE, Appellee


                    On Appeal from the 387th District Court
                           Fort Bend County, Texas
                       Trial Court Cause No. 320790387


                                    ORDER
      After appellant filed a statement of inability to afford payment of costs, the
court reporter filed a contest challenging appellant’s claim of indigence. The trial
court sustained the contest on April 26, 2018. As a result, appellant is required to
pay to have the reporter’s record prepared and filed.

      The reporter’s record has not been filed. On May 29, 2018, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant provided this court with proof that she
has paid or made arrangements to pay for the record. Such proof was due by June
13, 2018. Appellant did not file such proof or other response.

      Accordingly, we order appellant to file a brief in this appeal by July 30, 2018.
If appellant fails to comply with this order, the court will dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).

                                    PER CURIAM




                                           2